WELLS, Chief Judge.
We treat the instant petition for writ of habeas corpus as a petition for belated appeal from an order dated February 10, 2011, which denied Delbis Diaz a/k/a Jose Vidal’s February 7, 2011, motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. We also treat the brief filed by Diaz in an earlier petition for belated appeal related to the same order (filed under case number 3D11-2042) as his brief herein and, finding no merit in the arguments made therein, affirm the order entered below denying his motion.